On petition fob a eeheaeing
Biddle, J.
The counsel for appellants think that we are mistaken in supposing that apart of the amendment to the record made in return to a certiorari was not objected to below.
We have again looked carefully to the amendments, and do not think we are mistaken. The portion of the amendments to which the counsel objected ■ clos.es with these words: “And to this part of said order the defendants excepted at the time. All of which amendments and corrections, so ordered by the said court on said motion of plaintiffs, are made and set out fully above.” The record then proceeds : “And further, in obedience to the writ of certiorari from the Supreme Court,” etc. Then follows an amendment to the record- inserting the motion for a new trial and the causes assigned therefor, to which there is no trace of any exception taken at the time; and the entry just above this amendment, showing that the parts excepted to were “ set out fully above,” precludes what followed from being a part of what preceded. So reads the record, and so we must hold it to be.
Counsel for appellants further think that there is a material difference in the description of the lot, between “ Lot *51No. 1, in Block No. ten (10), in the town 'Of Jamestown,” and “ Lot No. one (1), and Block No. ten (10), in the town of Jamestown,” — “ and there is no allegation of mistake, and no prayer for reform.”
Original opinion filed at May term, 1878.
(Opinion on petition for a rehearing filed at November term, 1878.
There might he a difference between these two descriptions set out in a pleading in lime verba; but the averments in the complaint show that the mortgage sought to be foreclosed against Scarry is the same mortgage that Scarry in his deed from Miller stipulated to pay, as a part of the consideration for his purchase, and to hold Eldridge and Miller harmless therefrom. We do not see how it would be possible to foreclose the wrong mortgage under the averments and evidence in the case; at least we are fully convinced that the right mortgage was foreclosed on the right property, and that it is the same mortgage which Scarry stipulated to pay in the deed he received from Miller, and to save the appellees as well as Miller harmless therefrom.
Other questions made in the petition for a rehearing are fully considered in the original opinion, and we find no reason to change our views.
The petition is overruled.